Citation Nr: 0319367	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision the RO, in 
addition to other issues no longer in appellate status, 
denied entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.  The veteran 
perfected an appeal of that decision.  Following initiation 
of his appeal, jurisdiction of the veteran's claims file was 
transferred to the ROs in Detroit, Michigan; Montgomery, 
Alabama; and Washington, D.C. because he changed his 
residence to those areas.

The veteran's appeal was previously before the Board in 
October 1997, November 1999, and September 2001, at which 
times the Board remanded the case to the RO for additional 
development and re-adjudication.  That development was 
completed to the extent possible, and the case returned to 
the Board.

The veteran presented testimony at a personal hearing which 
was chaired by the undersigned Veterans Law Judge in 
Washington, D.C. in August 2002.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with those regulations, After the August 2002 
hearing the Board obtained additional VA treatment records 
and provided the veteran additional VA examinations to assist 
him in substantiating his claim for a permanent and total 
disability rating.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations allowing the Board to develop evidence, to 
the extent that they allowed the Board to consider newly 
developed evidence in the first instance without waiver of 
the veteran's right to have that evidence first considered by 
the RO.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003).  The veteran has not waived his right to have the 
additional evidence considered by the RO in the first 
instance.  Although the Board regrets the additional delay in 
resolving the veteran's appeal, due to the Federal Circuit 
decision the appeal must be remanded to cure any procedural 
defect related to the Board's receipt of relevant evidence 
that has not yet been considered by the RO in the first 
instance.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

After undertaking any additional 
development deemed appropriate, VBA 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs VBA to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


